“This case was previously before the court, 203 Ct. Cl. 324, 488 F. 2d 989 (1973). The court granted defendant’s motion for summary judgment and remanded the case to the Armed Services Board of Contract Appeals (Board) for further proceedings to determine the amount of any equitable adjustments due the United States pursuant to the provisions of the Supply Warranty Clause of the contract. By decision of November 7, 1975, the Board determined that the sum of *585$151,252.08 was due the United States. Plaintiff has not taken any exception with or filed any objection to the Board’s decision.
‘Defendant now moves for summary judgment in the amount found due the Government by the Board in its decision on remand. In its response to defendant’s instant motion for summary judgment, plaintiff does not deny that it is indebted to the United States in the sum claimed by the Government. Therefore,
“IT IS ORDERED that defendant’s motion for summary judgment be and is hereby granted; that judgment for the defendant against the plaintiff in the amount of $151,253.08, the amount found due the Government by the Armed Services Board of Contract Appeals in its decision November 7, 1975, ASBCA Nos. 14465, 14882, 14985, 15158, 15189, 15311 and 19273, be and is hereby entered; and that plaintiff’s petition be and is hereby dismissed.”